NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



JOEL EDWARD CHANDLER,                         )
                                              )
              Appellant,                      )
                                              )
v.                                            )   Case No. 2D17-1608
                                              )
MOTIVEPOWER, INC.,                            )
                                              )
              Appellee.                       )
                                              )

Opinion filed March 16, 2018.

Appeal from the Circuit Court for Polk
County; Keith P. Spoto, Judge.

Jeffrey A. Rapkin of the Law Offices of
Jeffrey A. Rapkin, Port Charlotte, for
Appellant.

David B. Shelton and Damien A. Orato of
Rumberger, Kirk & Caldwell, P.A., Orlando,
for Appellee.


PER CURIAM.

              We affirm the trial court's order granting summary judgment without further

comment. However, we dismiss for lack of jurisdiction the portion of the appeal

challenging the trial court's reservation of jurisdiction on attorney fees. See, e.g., Card

v. Card, 122 So. 3d 436, 437 (Fla. 2d DCA 2013) (dismissing the portion of the appeal

challenging attorney fees because not only was the order ambiguous as to entitlement
but it also failed to set an amount of fees thereby rendering that portion of the final

judgment nonfinal and nonappealable).

              Affirmed in part and dismissed in part.


KELLY, SLEET, and SALARIO, JJ., Concur.




                                            -2-